DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: the claims are unchanged.


Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. Applicant argues in 1st para. of pg.9 of the remarks the subject matter “a NLO assembly is configured to generate broadband IR radiation including a full-width half maximum (FWHM) bandwidth of at least 1.5 µm” of the 112(a) rejection made in the previous rejection dated 05/13/2022 was disclosed in the Provisional Application. The examiner respectfully disagrees, because a review the specification in the provisional application reveals the subject matter was not present. The subject was not also not present in the specification filed on 10/26/2017. Below is a screenshot of the part of the specification that refers to FWHM and there is no mention of the subject matter. The screenshot below can be found in pg.6 para. 5 of the specification of the provisional application (62/454,805) of the present application. Therefore, the rejection is maintained and made final. 

    PNG
    media_image1.png
    155
    563
    media_image1.png
    Greyscale





Specification
The amendment filed 08/15/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Para. [0030] was amended to contain new description to support the 112(a) rejection made in the previous rejection dated 05/13/2022. A review the specification as filed and the provisional filing reveals that the description was not present.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-18, 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 & 16 recite “the NLO assembly is configured to generate broadband IR radiation including a full-width half maximum (FWHM) bandwidth of at least 1.5 µm”. A support for the limitation is not present in the specification. The specification in para. [0028] describes that the pump source may generate pulses with full-width half-maximum (FWHM) of about 5ps or shorter. There is no mention in the specification of a NLO assembly is configured to generate broadband IR radiation including a full-width half maximum (FWHM) bandwidth of at least 1.5 µm. 
Claims 2-8, 10-18, 20-25 are rejected on the same basis as claims 1 & 16 for dependency reasons.


Allowable Subject Matter
Claims 1-8, 10-18, 20-25 would be allowed.
Claims 1 & 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Regarding independent claim 1; Lange discloses: a set of optics configured to direct the IR radiation (para. [0043] teaches an IR absorption for inspecting layered semiconductor) beneath a top hard mask surface of a stacked semiconductor structure, wherein the set of optics is further configured to direct a portion of the IR radiation from one or more portions of the stacked semiconductor structure beneath the top hard mask surface of the stacked semiconductor structure to one or more sensors of the detector assembly (para. [0042] inspecting a layered semiconductor): and a controller communicatively coupled to the one or more sensors of the detector assembly, the controller including one or more processors configured to execute a set of program instructions stored in memory, the set of program instructions configured to cause the one or more processors to: receive one or more signals from the one or more sensors of the detector assembly indicative of IR radiation from one or more portions of the stacked semiconductor structure beneath the top hard mask surface of the stacked semiconductor structure: and characterize a feature located multiple microns below the top hard mask surface of the stacked semiconductor structure based on the received one or more signals (para. [0074] teaches a controller with programming instructions to analyze the detected light). Reid et al. disclose: an illumination source, wherein the illumination source comprises a broadband light source assembly, wherein the broadband light source assembly comprises: a pump source configured to generate pump light of a selected wavelength (para. [0010]); and a nonlinear optical (NLO) assembly configured to generate broadband infrared (IR) radiation in response to the pump light generated by the pump source (para. [0059] teaches a pump light applied to a non-linear OPO); a detector assembly (para. [0136]-[0137] an IR OPO source-detector system) with benefits for improved signal to noise ratio (Reid et al. para. [0035]). Lange et al. disclose: the set of optics includes one or more confocal apertures positioned within at least one of an illumination arm or collection arm of the set of optics, wherein the one or more confocal apertures are configured to provide depth resolution within the stacked semiconductor structure (para. [0007]-[0008]), adjust the one or more confocal apertures (para. [0042]) motivated by the benefits to block out-of-focus output light (Lange et al. para. [0008]). 
The prior arts fail to teach, disclose, suggest or make obvious: the NLO assembly is configured to generate broadband IR radiation including a full-width half maximum (FWHM) bandwidth of at least 1.5 µm.
Regarding independent claim 16; the prior arts fail to teach, disclose, suggest or make obvious: the NLO assembly is configured to generate broadband IR radiation including a full-width half maximum (FWHM) bandwidth of at least 1.5 µm.
Claims 2-8, 10-15, 17-18, 20-25 would be allowable on the same basis as independent claims 1 & 16 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. between 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884